DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. Applicant has amended claims 1, 8, and 14 to recite flushing a stamped or printed test fluid from the device, and argues that the combination of references cited in the previous Office Action do not meet the limitations of the amended claim.  Specifically, Applicant has argued that stamping and/or printing as taught by Routenberg (‘033) immobilizes a test fluid onto a substrate, thus the test fluid cannot be removed as recited in the claims.  The Examiner notes that Routenberg (‘033) is cited for showing that stamping and/or printing is a known and suitable process for applying substances to a substrate, and contends that immobilization (or lack thereof) results from the properties of the test fluid and the substrate, and not the process of stamping or printing alone.  The Examiner also notes that the primary reference cited in the rejection (Routenberg et al., Lab Chip, 2010, 10, 123-127) teaches flushing a test fluid from the device, thus one of ordinary skill in the art would have recognized from the primary reference that the test fluid is flushed from the device area of a bio-sensor device wafer.  As such, Applicant’s arguments with respect to claims 1, 8, and 14 have not been found to be persuasive.
With respect to the dependent claims, Applicant has relied on the arguments to claims 1, 8, and 14 to show that the claims are not taught by the prior art.  As detailed above, the Examiner does not deem claims 1, 8, and 14 to be in condition for allowance, thus Applicant’s arguments regarding the dependent claims are not persuasive.  Therefore, in light of the teachings of the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AJA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 16 of U.S. Patent No. 10,429,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope, and fully encompass claims 9 and 15 of U.S. Patent 10, 429, 341. Claims 1, 8, and 14 of the instant application recites a method comprising mounting an integrated electro-microfluidic probe card to a device on a bio-sensor device wafer, wherein the probe card has first and second major surfaces, an electronic probe tip extending from the first major surface to a conductive area of the device area, stamping (claim 1), printing (claim 8), and stamping or printing (claim 14) a test fluid onto the device area, and measuring an electrical property of one or more bio-FETs of the device area based on the test fluid. Claim 9 of U.S. Patent 10,429,341 recites a method for testing a partially fabricated bio-sensor device wafer comprising aligning the partially fabricated bio-sensor device wafer on a wafer stage of a waferlevel bio-sensor processing tool, mounting an integrated electro-microfluidic probe card to a device area on the bio-sensor device wafer wherein the probe card has first and second major surfaces and at least one minor surface between the first and second major surfaces, electrically connecting one or more electronic probe tips to conductive areas of the device area, stamping a .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 2, 8, 9, and 12-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Routenberg (US 2013/0096033).
Regarding claims 1, 8, and 14 Routenberg et al., teach a method for testing a partially fabricated bio-sensor device comprising aligning a wafer on a wafer stage of a processing tool (Device Overview, page 124), mounting an electro-microfluidic probe card onto the wafer (Device Overview, page 124, figure 1) wherein the probe card has first and second major surfaces (top and bottom of probe cards shown in figures 1 b-d), electrically connecting at least one probe tip extending from the first major surface to a conductive area of the device (Fieldeffect sensing, pages 125-126), flowing a fluid to the device area (Field-effect sensing, pages 125-126), measuring a first electrical property of the FET with the probe tip (Field-effect sensing, pages 125-126), and flushing the test fluid from the device (Operation and 
Routenberg (‘033) teach a method for manufacturing molecular arrays wherein molecular arrays on a master substrate are stamped or printed onto one or more replica arrays (paragraph 0051).  Routenberg teaches that it is advantageous to print or stamp replica arrays as a means of preserving the integrity of partitioned volumes while allowing capture of products by capture moieties on the replica array (paragraph 0112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., to stamp or print a test fluid onto a device area in order to preserve the integrity of partitioned volumes while allowing the capture of products by capture moieties as taught by Routenberg (‘033).
Regarding claim 2, Routenberg et al., teach connecting at least one probe tip to a conductive area beyond a boundary of the test fluid (figure 3b). The Examiner notes that in figure 3b, Routenberg et al., show the probe tips aligned with conductive areas beyond the areas through which the fluid flows through the fluidic probe.
Regarding claim 9, Routenberg et al., teach removing the probe card from the device area after testing (Operation and Characterization, Page 125, first paragraph).
Regarding claims 12 and 13, Routenberg et al., teach placing several test fluids onto the device sequentially (Field-effect sensing, pages 125-126).
Regarding claims 15-17, Routenberg et al., teach removing a test fluid from the device (Operation and Characterization, Page 125, first paragraph), and placing several test fluids onto the device sequentially (Field-effect sensing, pages 125-126).
Regarding claim 18, Routenberg et al., teach measuring electrical property of the second test fluid (Field-effect sensing, pages 125-126).
Claims 3-7, 11, 19, and 20 is/are rejected under pre-ATA 35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Routenberg (US 2013/0096033), and further in view of Sato et al., (US 4,677,474).
Regarding claims 3-7, 11, 19, and 20, Routenberg et al., in view of Routenberg (‘033) do not teach marking a device area based on measuring a first electrical property.
Sato et al., teach a wafer prober wherein a plurality of probe needles are used to test the electrical characteristics of integrated circuits on the wafer (column 1 lines 20-25, 36-45). Sato et al., also teach marking the integrated circuit when the examination shows the circuit to be defective (column 1 lines 63-65), and removing the wafer from the wafer stage, which reads on the “further processing” of claim 7. Based on the teachings of Sato et al., the Examiner is reading the claimed marking “pass or not pass” as applying a known technique to a known device to yield predictable results (see MPEP 2141 III). One of ordinary skill in the art would have readily recognized from the teachings of Sato et al., that particular integrated circuits on a wafer can be marked when found to be defective. Furthermore, the Examiner contends that one of ordinary skill in the art would have been motivated to determine whether the integrated circuits are defective so as to ensure the quality of manufactured wafers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., in view of Routenberg (‘033) wherein a wafer is marked as pass or not pass based on electrical property measurements as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Routenberg et al., (Lab Chip, 2010, 10, 123-127) in view of Routenberg (US 2013/0096033) as applied to claim 8 above, and further in view of Buczkowski et al., (US 2011/0141460).
Regarding claim 10, Routenberg et al., in view of Routenberg (‘033) do not teach exposing a wafer to a light and measuring radiation level of the wafer.
Buczkowski et al., teach a photoluminescence system capable of probing silicon wafers (paragraph 0001) wherein the system comprises a light source (paragraph 0010) that directs light to the wafer, and a detector the measures light emitted by the wafer (paragraph 0012). Buczkowski et al., teach that it is advantageous to utilize a light source and detector as a means of providing a contactless and nondestructive method of probing the electronic structure of wafers (paragraphs 0001, 0011). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Routenberg et al., in view of Routenberg (033) to include a light source and detector to measure light emitted from a wafer in order to provide a contactless and nondestructive method of probing electronic structures on a wafer as taught by Buczkkowski et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798